2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims:

Claims 1 -22 are pending in this Office Action.


Response to Remarks / Argument



1.  Rejection of Claims 1, 8 and 15 under 35 U.S.C. § 103

Claim Rejections - 35 U.S.C. § 103 

Application  Remarks : The combination of Tsuchiya and Shiba fails to render obvious claims 1-7 and 15-20 because the combination of Tsuchiya and Shiba fails to disclose a processor configured to generate a first message comprising a first field instructing an optical network unit (ONU) to report its data rate capability as 10 gigabits per second (Gb/s) when the data rate capability is 10 Gb/s, 25 Gb/s when the data rate capability is 25 Gb/s, and 50 Gb/s when the data rate capability is 50 Gb/s. 7 (Emphasis added). As shown, claim 1 requires a processor configured to generate a first message comprising a first field instructing an ONU to report its data rate capability as 10 Gb/s when the data rate capability is 10 Gb/s, 25 Gb/s when the data rate capability is 25 Gb/s, and 50 Gb/s when the data rate capability is 50 Gb/s. Claim 15 requires similar limitations…. Thus, Tsuchiya fails to disclose a processor configured to  Application No. 16/887,935 The combination of Tsuchiya and Mori fails to render obvious claims 8-14 because the combination of Tsuchiya and Mori fails to disclose an ONU receiver configured to receive, from an OLT, a first message comprising a first field instructing the ONU to report its data rate capability as 10 Gb/s when the data rate capability is 10 Gb/s, 25 Gb/s when the data rate capability is 25 Gb/s, and 50 Gb/s when the data rate capability is 50 Gb/s. 

Examiner respectfully acknowledges the remarks presented by Applicant in regards to amended limitation “processor configured to generate a first message comprising a first field instructing an ONU to report its data rate capability as 10 Gb/s when the data rate capability is 10 Gb/s, 25 Gb/s when the data rate capability is 25 Gb/s, and 50 Gb/s when the data rate capability is 50 Gb/s. Claim 15 requires similar limitations." not taught by prior art Tsuchiya , but the remarks/argument is considered moot because the arguments do not apply to the references being used in the current rejection with prior art  KIM et al. as mentioned below to address the amended limitation .  The remarks/ argument presented above do not apply to the prior analogous art KIM et al. .Detail on rejection of claim 1 is presented below. 

 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


2.	Claims 1, 4, 7, 15, 18 and 20 are rejected under 35 U.S.C 103 as being patentable over KIM et al. (USPUB 20180035183 (filed 01/05/2017)) in view of Shiba et al. (USPUB 20120093500).


As per claim 1,  KIM et al. teaches An optical line terminal (OLT)( FIG.3, Paragraph [0087]- “…the OLT may include a processor, and the processor may perform the method of processing the downstream…” and Paragraph [0205])   comprising: a processor ( Processor taught within Paragraph [0205-0206])  configured to generate a first message comprising a first field instructing an optical network unit  to report its data rate ( OLT  within a preamble field  of the discovery gate frame ..requesting the ONU to transmit..based  on discover gate frame that the value (rate) of the ONU taught within Paragraphs [0157-0160])capability as 10 gigabits per second (Gb/s) when the data rate capability is 10 Gb/s ( The transmission rate of 10GB/s of an ONU and requested to an OLT for supporting the rate mentioned within  Paragraph [0184] and [0184]) , 25Gb/s when the data rate capability is 25 Gb/s, and 50 Gb/s when the data rate capability is 50 Gb/s ( the data rates for the ONU ( The 25Gb/s and 50 Gb/s rates for the ONUs taught within Paragraphs [0179-0180] and [0184-0185])  ; 
		 KIM et al. does not explicitly teach a transmitter coupled to the processor and configured to transmit the first message to the ONU; and a receiver coupled to the processor and configured to receive a second message from the ONU in response to the first message, the second message comprises a second field indicating the data rate capability.  
However, within analogous art, Shiba et al. teaches a transmitter coupled to the processor and configured to transmit the first message to the ONU ( FIG. 5 shows PON TRANSMITTING UNIT ( 10) connecting to the DBA PROCESSING UNIT ( 21)  and Paragraphs [0135-0137]) ; and a receiver coupled to the processor and configured to receive a second message from the ONU in response to the first message( FIG. 5 shows PON RECEIVING UNIT ( 10) connecting to the DBA PROCESSING UNIT ( 21)  and Paragraphs [0135-0137]), the second message comprises a second field indicating the data rate capability ( dynamic bandwidth allocation for the PON where data rate transmission from OLT to ONU taught within Paragraphs [0140-0141] and [0166-0167]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Shiba et al.  within the modified teaching of the Title: passive optical network receiving and transmitting   frame using multiple lanes  mentioned by KIM et al.   because the Dynamic bandwidth allocation apparatus and method and optical line terminal in PON system
 mentioned by Shiba et al.  provides a system and method for implementing dynamic allocation of bandwidth for   upstream transmission of the end nodes (Paragraph [0020]). 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Dynamic bandwidth allocation apparatus and method and optical line terminal in PON system mentioned by Shiba et al.   within the modified teaching of the Title: passive optical network receiving and transmitting   frame using multiple lanes  mentioned by KIM et al.    for implementation a system and method for a dynamic allocation of bandwidth for   upstream transmission of the end nodes(Paragraph [0020]). 

As per claim 4,  Combination of KIM  et al. and  Shiba et al. teach claim 1,
KIM  et al.  teaches wherein the first field further instructs the ONU to report its data rate capability as 12.5 Gb/s (  The certain rate of the ONU taught within Paragraph [0157] and [0154]) .  

As per claim 7,  Combination of KIM  et al. and  Shiba et al. teach claim 1,
KIM et al.  teaches wherein the second field is a line rate capability field ( capability field  and rates and lane taught within Paragraphs [0174], [0181-0182]) .  

As per claim 15,  
The limitations within claim 15 are similar to the limitations within claim 1 ,therefore the prior art on record mentioned within claim 1 teach the limitations within claim 15. 

As per claim 18,   Combination of KIM  et al. and  Shiba et al. teach claim 15, 
KIM  et al.  teaches wherein the first field further instructs the ONU to report its data rate capability as 12.5 Gb/s (  The certain rate of the ONU taught within Paragraph [0157] and [0154]).


As per claim 20,  Combination of KIM  et al. and  Shiba et al. teach claim 15,
KIM et al.  teaches wherein the second field is a line rate capability field ( capability field  and rates and lane taught within Paragraphs [0174], [0181-0182]) .  


3.	Claims 3 and 17 are rejected under 35 U.S.C 103 as being patentable over  KIM  et al. ( USPUB 20180035183 ( filed 01/05/2017)) in view of Shiba et al. (USPUB 20120093500) in further view of Eijik et al.  (USPUB 20020109875).


As per claim 3,  Combination of KIM  et al. and  Shiba et al. teach claim 1,
Within analogous art, Eijik et al. teaches wherein the first field is in an allocation identifier (Alloc-ID) field ( Paragraph [0036]- “…Third, the OSU transmits downstream three Assign PON_ID messages that link a PON_ID (a logical address) with the serial number of the ONT.  Fourth, the OSU transmits downstream three Grant_allocation messages that assign the PLOAM and DATA grant values to the ONT.  …”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Eijik et al. within the combined modified teaching of the Title: passive optical network receiving and transmitting   frame using multiple lanes  mentioned by KIM et al.    and the Dynamic bandwidth allocation apparatus and method and optical line terminal in PON system mentioned by Shiba et al.  because the Fast protection switching by snooping on downstream signals in an optical network mentioned Eijik et al. provides a system and method for implementing a fast protection switching and perform ranging on the ONTs within PON network (Paragraph [0014]).
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Fast protection switching by snooping on downstream signals in an optical network mentioned Eijik et al. within the combined modified teaching of the Title: passive optical network receiving and transmitting   frame using multiple lanes  mentioned by KIM et al.     and the Dynamic bandwidth allocation apparatus and method and optical line terminal in PON system mentioned by Shiba et al.  for implementing a fast protection switching and perform ranging on the ONTs within PON network (Paragraph [0014]).


As per claim 17,   Combination of KIM  et al. and  Shiba et al.teach claim 15, 
Within analogous art, Eijik et al. teaches wherein the first field is in an allocation identifier (Alloc-ID) field ( Paragraph [0036]- “…Third, the OSU transmits downstream three Assign PON_ID messages that link a PON_ID (a logical address) with the serial number of the ONT.  Fourth, the OSU transmits downstream three Grant_allocation messages that assign the PLOAM and DATA grant values to the ONT.  …”) .  


4.	Claim 5 is rejected under 35 U.S.C 103 as being patentable over KIM  et al. ( USPUB 20180035183 ( filed 01/05/2017)) in view of Shiba et al. (USPUB 20120093500) in further view of PRAUSE (USPUB 20170005723).

As per claim 5,   Combination of KIM  et al. and  Shiba et al. teach claim 1,
Within analogous art, PRAUSE teaches wherein the data rate capability is an upstream data rate capability (Paragraph [0034] - “…Different PON systems generally use different wavelengths for downstream and upstream signals and may have different data rates.  Each of the downstream receivers 306a-n and upstream receivers 307a-n is used for a particular PON system.…”).  
	One of ordinary skill in the art would have been motivated to combine the teaching of PRAUSE  within the combined modified teaching of the Title: passive optical network receiving and transmitting   frame using multiple lanes  mentioned by KIM et al.     and the Dynamic bandwidth allocation apparatus and method and optical line terminal in PON system mentioned by Shiba et al. because the  Optical network test instrument including optical network unit identifier capture capability from downstream signals mentioned PRAUSE provides a system and method for implementing the measurement of power levels of optical signals for tolerance check within optical network units and terminals (Paragraph [0003]).
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Optical network test instrument including optical network unit identifier capture capability from downstream signals mentioned PRAUSE within the combined modified teaching of the Title: passive optical network receiving and transmitting   frame using multiple lanes  mentioned by KIM et al.     and the Dynamic bandwidth allocation apparatus and method and optical line terminal in PON system mentioned by Shiba et al.  for implementing the measurement of power levels of optical signals for tolerance check within optical network units and terminals (Paragraph [0003]).

5.	Claims 8,11 and 14  are rejected under 35 U.S.C 103 as being patentable over KIM  et al. ( USPUB 20180035183 ( filed 01/05/2017))  in view of Mori (USPUB 20080056721).


As per claim 8,  An optical network unit (ONU) comprising: a receiver configured to receive ( Paragraph [0075]- “While discovering an ONU, the ONU discoverer 120 may verify whether the ONU transmits or receives data through the channel bonding.  When the ONU supports the channel bonding, the OLT 100 may allocate multiple lanes to the ONU….”) , from an optical line terminal (OLT) ( Paragraphs [0075-0076]) , a first message comprising a first field instructing the ONU to report its data rate capability as 10 gigabits per second (Gb/s) when the data rate( OLT  within a preamble field  of the discovery gate frame ..requesting the ONU to transmit..based  on discover gate frame that the value (rate) of the ONU taught within Paragraphs [0157-0160]) capability is 10 Gb/s( The transmission rate of 10GB/s of an ONU and requested to an OLT for supporting the rate mentioned within  Paragraph [0184] and [0184]), 25 Gb/s when the data rate capability is 25 Gb/s, and 50 Gb/s when the data rate capability is 50 Gb/s( The 25Gb/s and 50 Gb/s rates for the ONUs taught within Paragraphs [0179-0180] and [0184-0185]);
	 KIM et al. does not explicitly teach a processor coupled to the receiver and configured to generate a second message in response to the first message, the second message comprises a second field indicating the data rate capability; and a transmitter coupled to the processor and configured to transmit the second message. 
However, within analogous art, Shiba et al. teaches a transmitter coupled to the processor and configured to transmit the first message to the ONU ( FIG. 5 shows PON TRANSMITTING UNIT ( 10) connecting to the DBA PROCESSING UNIT ( 21)  and Paragraphs [0135-0137]) ; and a receiver coupled to the processor and configured to receive a second message from the ONU in response to the first message( FIG. 5 shows PON RECEIVING UNIT ( 10) connecting to the DBA PROCESSING UNIT ( 21)  and Paragraphs [0135-0137]), the second message comprises a second field indicating the data rate capability ( dynamic bandwidth allocation for the PON where data rate transmission from OLT to ONU taught within Paragraphs [0140-0141] and [0166-0167]) .  
However, within analogous art, Mori teaches a processor coupled to the receiver and configured to generate a second message in response to the first message ( FIG. 2 shows RECEIVE DATA PROCESSING PART (25) within ONU) , the second message comprises a second field indicating the data rate capability ( Paragraphs [0060-0061], [0141-0145] and [0163]) ; and a transmitter coupled to the processor and configured to transmit the second message( FIG. 2 shows TRANSMISSION DATA PROCESSING PART (27) within ONU).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Mori  within the modified teaching of the Title: passive optical network receiving and transmitting   frame using multiple lanes  mentioned by KIM et al.      because the Multiple bit rate optical communication method, optical network unit and optical line terminal mentioned by Mori provides a system and method for implementing transmission of data of different bit rates together in a simple manner while reducing upgrade costs of ONU ( Paragraph [0020]).
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Multiple bit rate optical communication method, optical network unit and optical line terminal mentioned by Mori within the modified teaching of  the Title: passive optical network receiving and transmitting   frame using multiple lanes  mentioned by KIM et al.     for implementation a system and method for a dynamic allocation of bandwidth for   upstream transmission of the end nodes(Paragraph [0020]). 

As per claim 11,  Combination of  KIM et al.   and Mori teach claim 8,
KIM  et al.  teaches wherein the first field further instructs the ONU to report its data rate capability as 12.5 Gb/s (  The certain rate of the ONU taught within Paragraph [0157] and [0154]).

As per claim 14,  Combination of  KIM et al.   and Mori teach claim 8,
KIM et al.  teaches wherein the second field is a line rate capability field ( capability field  and rates and lane taught within Paragraphs [0174], [0181-0182]) .  


6.	Claims 9 and 10 are rejected under 35 U.S.C 103 as being patentable over KIM  et al. ( USPUB 20180035183 ( filed 01/05/2017))  in view of Mori (USPUB 20080056721) in further view of Eijik et al.  (USPUB 20020109875).

As per claim 9, Combination of  KIM et al.   and Mori teach claim 8,
Within analogous art, Eijik et al. teaches wherein the first message is a serial number (SN) grant message ( Paragraph [0035]- “…The contents of this 3-byte overhead are described in further detail below.  Second, the OSU sends a SERIAL_NUMBER_MASK message to enable the ONT with matching serial number to react on ranging grants.  In this way, it is guaranteed that there will be no more than one ONT that can respond to ranging grants, thereby preventing collisions in ranging response.  …” and Paragraph [0032-0033]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Eijik et al. within the combined modified teaching of the Title: passive optical network receiving and transmitting   frame using multiple lanes  mentioned by KIM et al.     and the Multiple bit rate optical communication method, optical network unit and optical line terminal mentioned by   Mori because the  Fast protection switching by snooping on downstream signals in an optical network mentioned Eijik et al. provides a system and method for implementing a fast protection switching and perform ranging on the ONTs within PON network (Paragraph [0014]).
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Fast protection switching by snooping on downstream signals in an optical network mentioned Eijik et al. within the combined modified teaching of the Title: passive optical network receiving and transmitting   frame using multiple lanes  mentioned by KIM et al.      and the Multiple bit rate optical communication method, optical network unit and optical line terminal mentioned by   Mori  for implementing a fast protection switching and perform ranging on the ONTs within PON network (Paragraph [0014]).

As per claim 10,  Combination of  KIM et al.   and Mori teach claim 8,
Within analogous art, Eijik et al. teaches wherein the first field is in an allocation identifier (Alloc-ID) field ( Paragraph [0036]- “…Third, the OSU transmits downstream three Assign PON_ID messages that link a PON_ID (a logical address) with the serial number of the ONT.  Fourth, the OSU transmits downstream three Grant_allocation messages that assign the PLOAM and DATA grant values to the ONT.  …”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Eijik et al. within the combined modified teaching of the Title: passive optical network receiving and transmitting   frame using multiple lanes  mentioned by KIM et al.    and the Multiple bit rate optical communication method, optical network unit and optical line terminal mentioned by   Mori because the  Fast protection switching by snooping on downstream signals in an optical network mentioned Eijik et al. provides a system and method for implementing a fast protection switching and perform ranging on the ONTs within PON network (Paragraph [0014]).
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Fast protection switching by snooping on downstream signals in an optical network mentioned Eijik et al. within the combined modified teaching of the Title: passive optical network receiving and transmitting   frame using multiple lanes  mentioned by KIM et al.     and the Multiple bit rate optical communication method, optical network unit and optical line terminal mentioned by   Mori  for implementing a fast protection switching and perform ranging on the ONTs within PON network (Paragraph [0014]).

7.	Claims 12 and 13 are rejected under 35 U.S.C 103 as being patentable over TSUCHIYA et al. (USPUB 20090010650) in view of Mori (USPUB 20080056721) in further view of PRAUSE (USPUB 20170005723).

As per claim 12,  Combination of  KIM et al.   and Mori teach claim 8,
Within analogous art, PRAUSE  teaches wherein the data rate capability is an upstream data rate capability( Paragraph [0034]- “…Different PON systems generally use different wavelengths for downstream and upstream signals and may have different data rates.  Each of the downstream receivers 306a-n and upstream receivers 307a-n is used for a particular PON system.…”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of PRAUSE  within the combined modified teaching of the Title: passive optical network receiving and transmitting   frame using multiple lanes  mentioned by KIM et al.    and the Multiple bit rate optical communication method, optical network unit and optical line terminal mentioned by   Mori because the  Optical network test instrument including optical network unit identifier capture capability from downstream signals mentioned PRAUSE provides a system and method for implementing the measurement of power levels of optical signals for tolerance check within optical network units and terminals (Paragraph [0003]).
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Optical network test instrument including optical network unit identifier capture capability from downstream signals mentioned PRAUSE within the combined modified teaching of the Title: passive optical network receiving and transmitting   frame using multiple lanes  mentioned by KIM et al.     and the Multiple bit rate optical communication method, optical network unit and optical line terminal mentioned by   Mori for implementing the measurement of power levels of optical signals for tolerance check within optical network units and terminals (Paragraph [0003]).

As per claim 13,  Combination of KIM et al.   and Mori teach claim 8,
Within analogous art, PRAUSE  teaches wherein the second message is a serial number (SN) ONU message( serial number of the ONU  taught within Paragraphs [0013],[0016] and [0044-0046]). 
 
Allowable Subject Matter

8.          Claims 2,6,9,13,16 and 19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 2, prior art of record does not teach or suggest the limitation mentioned within claim 2 “ wherein the first message is a serial number (SN) grant message.”  

As to claim 6, prior art of record does not teach or suggest the limitation mentioned within claim 6 “ wherein the second message is a serial number (SN) ONU message.”  

As to claim 9, prior art of record does not teach or suggest the limitation mentioned within claim 9 “ wherein the first message is a serial number (SN) grant message.”  

As to claim 13, prior art of record does not teach or suggest the limitation mentioned within claim 13 “ wherein the second message is a serial number (SN) ONU message.”  

As to claim 16, prior art of record does not teach or suggest the limitation mentioned within claim 16 “ wherein the first message is a serial number (SN) grant message.”  

As to claim 19, prior art of record does not teach or suggest the limitation mentioned within claim 19 “ wherein the second message is a serial number (SN) ONU message.”  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Reasons for Allowance

10.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.
Regarding Claim 21,
An optical line terminal (OLT) comprising: a processor configured to generate a serial number (SN) grant comprising an allocation structure, the allocation structure comprises an allocation identifier (Alloc-ID) equal to 1020 to indicate a 50 gigabits per second (G) upstream line rate for an optical network unit (ONU), equal to 1021 to indicate a 25 G upstream line rate for the ONU, or equal to 1023 to indicate a 10 G upstream line rate for the ONU; and a transmitter coupled to the processor and configured to transmit the SN grant to the ONU.  

Regarding Claim 22,
Claim 22 is allowable since it depends on allowable claim 21. 
Regarding Claim 21: Claim 21 is    allowable over prior art since the limitation underlined above is not taught  as mentioned within the claim  “ the allocation structure comprises an allocation identifier (Alloc-ID) equal to 1020 to indicate a 50 gigabits per second (G) upstream line rate for an optical network unit (ONU), equal to 1021 to indicate a 25 G upstream line rate for the ONU, or equal to 1023 to indicate a 10 G upstream line rate for the ONU; and a transmitter coupled to the processor and configured to transmit the SN grant to the ONU.”

Conclusion
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
12. 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ISMAIL whose telephone number is 571-272-9799. The examiner can normally be reached on Monday - Friday: 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9799. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637